DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
Applicant(s) Response to Official Action 
	  The response filed on 10/25/2021 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., hereinafter referred to as Yang (US 2016/0210525 A1) in view of Izzat et al., hereinafter referred to as Izzat (US 2017/0307743 A1).

	As per claim 1, Yang discloses a system for dynamic range detection (Yang: Fig. 1; Abstract.), the system comprising: 
one or more processors (Yang: Fig. 1; Processor 108.); and 
a memory storing instructions that, when executed by the one or more processors, cause the system to perform (Yang: Fig. 1 & Para. [0026] disclose the system further discloses memory 110 may store instructions and data accessible by the processor 108.): 
obtaining sensor information, the sensor information defining a three-dimensional point cloud (i.e., points C0, C1, L0, and L1 in 3D space) that characterizes positions of objects (112) in an environment of a sensor (Yang: Fig. 1 & Paras. [0028], [0032], [0033] disclose sensor (104, 106) obtaining sensor information from a field of view (117, 119) defining the points C0, C1, L0, and L1, which may all be in 3D space and may have (x, y, z) coordinates.); 
obtaining map information, the map information characterizing a road configuration in an environment of a vehicle, the road configuration in the environment of the vehicle including a physical arrangement of one or more roads in the environment of the vehicle (Yang: Paras. [0031], [0050], [0052] disclose the object detector 128 may use the location data 116 based on the 3D map application 130 to determine one or more areas of the scene that correspond to a road surface.);
determining a sensor range configuration for the vehicle based on the road configuration in the environment of the vehicle, the sensor range configuration including a region of interest (Yang: Fig. 1 & Paras. [0031], [0032], [0050] disclose a search window bounding box and/or the 3D map can determine a sensor range configuration that extends in multiple dimensions from the vehicle 102, which represents a region of interest.); 
refining the sensor range configuration based on (Yang: Para. [0053] discloses for example, when topographical changes occur (e.g., a vehicle approaches an incline or decline in the road), the search area of interest may change.), 


processing a portion of the sensor information for vehicle navigation based on the sensor range configuration such that a portion of the three-dimensional point cloud (i.e., points in 3D space) within the region of interest (i.e., search window bounding box) is processed for the vehicle navigation (Yang: Fig. 1 & Paras. [0031]-[0033] disclose the object detector 128 may skip performing object detection on non-overlapping regions to more quickly perform object detection and/or save computational resources. For example, the object detector 128 can process portions of the search window that overlap with an estimated region 118 that includes the points in 3D space.).
However Yang does not explicitly disclose “… refining the sensor range configuration based on a speed and a planned maneuver of the vehicle, wherein the refining the sensor range comprises:
reducing the region of interest if the vehicle lowers its speed, enlarging the region of interest if the vehicle increases its speed, and 
removing a first portion from the region of interest and adding a second portion into the region of interest based on the planned maneuver …”
Further, Izzat is in the same field of endeavor and teaches refining the sensor range configuration (i.e., refining range 34 of the sensors corresponding to a ROI (24, 28)) based on a speed and a planned maneuver (i.e., direction) of the vehicle (Izzat: Para. [0019] discloses extending or shortening range 34 of the sensors corresponding to a ROI (24, 28) based on the speed and direction of the vehicle.), wherein the refining the sensor range comprises:
reducing the region of interest (24, 28) if the vehicle lowers its speed, enlarging the region of interest (24, 28) if the vehicle increases its speed (Izzat: Para. [0019] discloses FIG. 2 shows an example of high speed ROI 24 and low speed ROI 28. The ROI is reduced if vehicle speed is lower and enlarged or extended if the vehicle increases speed.), and 
removing a first portion from the region of interest and adding a second portion into the region of interest based on the planned maneuver (Izzat: Para. [0019] discloses modifying the ROI based the speed of the vehicle. Thus, it is axiomatic as the vehicle travels, portions of the region of interest will be removed and replaced with new portions of the ROI based on the direction and movement of the vehicle.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Yang and Izzat before him or her, to modify the vehicle sensor configuration system of Yang to include the refining sensor range region of interest based on vehicle speed and maneuver feature as described in Izzat. The motivation for doing so would have been to improve object detection while the vehicle travels at varying speeds.  

As per claim 3, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.
 
	As per claim 4, Yang discloses the system of claim 3, wherein the sensor range configuration is defined in two-dimensions (Yang: Fig. 1 & Para. [0032] disclose a two-dimensional view 117, 119 from the image sensor 104.).

	As per claim 5, Yang discloses the system of claim 3, wherein the sensor range configuration is defined in three-dimensions (Yang: Fig. 1 & Paras. [0032]-[0033] disclose the object detection operations can be applied in 3D scenarios.).

	As per claim 6, Yang discloses the system of claim 3, wherein the sensor includes a LIDAR, and the sensor information defines a three-dimensional point cloud characterizing the positions of the objects in the environment of the LIDAR (Yang: Fig. 1 & Paras. [0027]-[0028], [0033] disclose the sensor (104, 106) includes LIDAR to define 3D points in space characterizing the positions objects 112 in the environment.).

	As per claim 7, Yang discloses the system of claim 6, wherein the region of interest includes a three-dimensional shape, and processing the portion of the sensor information based on the sensor range configuration includes processing a portion of the three-dimensional point cloud within the three-dimensional shape (Yang: Fig. 1 & Paras. [0031]-[0033] disclose the object detector 128 may skip performing object detection on non-overlapping regions to more quickly perform object detection and/or save computational resources. For example, the object detector 128 can process portions of the search window that overlap with an estimated region 118 that includes the points in 3D space.).

	As per claim 8, Yang discloses the system of claim 3, wherein the road configuration in the environment of the vehicle includes a physical arrangement of one or more roads in the environment of the vehicle (Yang: Para. [0062] discloses navigation directions may be used to anticipate turns that will be made by the vehicle, lane changes that will be made, etc., such as to prioritize search areas, determine probability values for search masks, etc.).

	As per claim 9, Yang discloses the system of claim 8, wherein the physical arrangement of the one or more roads includes a curvature, a grade, an intersection, an exit, an on-ramp, or a number of lanes of the one or more roads (Yang: Paras. [0053], [0062], [0066] disclose location data being indicative of an area where an object may be present on a road, in a lane, etc. The roads could include turns, representing curvature, or an incline or decline, etc.).





As per claim 12, the claim(s) recites analogous limitations to claim(s) 1 and 3 above, and
is/are therefore rejected on the same premise.

As per claim 13, the claim(s) recites analogous limitations to claim(s) 4 above, and
is/are therefore rejected on the same premise.

As per claim 14, the claim(s) recites analogous limitations to claim(s) 5 above, and
is/are therefore rejected on the same premise.

As per claim 15, the claim(s) recites analogous limitations to claim(s) 6 above, and
is/are therefore rejected on the same premise.

As per claim 16, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.

As per claim 17, the claim(s) recites analogous limitations to claim(s) 8 above, and
is/are therefore rejected on the same premise.

As per claim 18, the claim(s) recites analogous limitations to claim(s) 9 above, and
is/are therefore rejected on the same premise.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 11-05-2021